Citation Nr: 0700429	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  95-00 700	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a lumbosacral strain from October 2, 
1998 to November 14, 2005.

3.  Entitlement to a disability rating in excess of 40 
percent for residuals of a lumbosacral strain on and after 
November 15, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his ex-wife, and his father

ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to June 
1993.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In April 1994, the appellant, 
his ex-wife, and his father testified at a RO hearing.  Also, 
the appellant testified before the undersigned Veterans Law 
Judge at a hearing at the RO (Travel Board hearing) in May 
1999.  Copies of the hearing transcripts are contained in the 
claims file.  Subsequently, in September 1999, the Board 
found that the veteran's service-connected lumbosacral strain 
should be evaluated at 10 percent disabling, prior to May 31, 
1994; and, 20 percent disabling between May 31, 1994 and 
October 2, 1998.  The Board then remanded the case to the RO 
for additional development for the following issues: 
"entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling"; and, 
entitlement to service connection for a heart disorder.  In 
January 2006, the RO increased the evaluation of lumbosacral 
strain to 40 percent, effective November 15, 2005.  The case 
is now before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's mitral valve prolapse and paroxysmal 
supraventricular are congenital defects and there is no 
competent medical evidence indicating that the veteran has a 
superimposed heart disorder that was manifested in service.  

2.  Between October 2, 1998 and November 14, 2005, the 
residuals of the veteran's lumbosacral strain was not 
manifested by listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion with osteo-arthritic changes, 
or irregularity of joint space; nor was it manifested by 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less.

3.  Currently, the residuals of the veteran's lumbosacral 
strain is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The claimed heart disorder was not incurred in or 
aggravated by active service nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Between October 2, 1998 and November 14, 2005, the 
criteria for an evaluation in excess of 20 percent for 
residuals of the veteran's lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 
4.59; 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000); 
38 C.F.R. § 4.71a Diagnostic Code 5237 (2006).

3.  After November 15, 2005, the criteria for an evaluation 
in excess of 40 percent for residuals of the veteran's 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.10 , 4.40, 4.45, 4.59 (2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000); 38 C.F.R. § 4.71a 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters in December 2003 and April 
and May 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish service connection a 
heart disorder and increased ratings for the spine, of what 
VA would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims, and asked him to provide any 
information in his possession.  

In compliance with the Board's September 1999 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran did not respond to the April and May 
2005 VA notice letters.  Thus, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claims, which VA has not sought.  The veteran 
was examined in June 2000, January 2003, and November 2005 
for his heart and spine and the examiners provided the 
requested etiology opinions.  Further in August 2003 and 
January 2006, VA readjudicated the appeal and issued 
supplemental statements of the case (SSOC).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's September 1999 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection or a 
compensable rating was granted on appeal.  However, since 
service connection and increased ratings are being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, a VA examination report, and 
lay statements -- is adequate for determining whether the 
criteria for service connection and increased ratings have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A. 

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Service Connection for a Heart Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
cardiovascular disease, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).  

The veteran contends that he suffers from a heart disorder as 
a result of his military service.  

In support of his claim, the veteran testified at the May 
1999 Travel Board hearing that his heart troubles started in 
service.  An enlistment examination report in June 1985 shows 
that the veteran's heart was clinically normal upon 
enlistment.  Other service medical records documented the 
veteran's complaints of chest pains and dizziness, to include 
a complaint in April 1990 and September 1992, but 
examinations never revealed a diagnosis for his symptoms.  
Despite the complaints, an X-ray taken in September 1990 
showed his heart to be of a normal size and a physical 
examination and an Electrocardiographic Record in September 
1991 reflect normal findings for the veteran's heart.  The 
veteran's separation examination in September 1991 also shows 
that his heart was clinically normal upon discharge.

Post-service medical records include VA medical records, an 
emergency room record and three VA examinations.  VA medical 
records from March 1994 to April 1994 and March 1998 to 
September 1998 reflect the veteran's complaints with regard 
to his heart problems.  The veteran testified at both the 
Travel Board hearing and the RO hearing that, in 1993, he 
thought he suffered a heart attack and received treatment 
from an emergency room.  Records from the emergency room 
incident are in the claims file and show that the heart was 
negative for any abnormalities.  An October 1993 VA general 
medical examination report shows that an electrocardiogram 
and X-ray found that the veteran's heart was normal.  A 
Persian Gulf Examination report dated in May 1995 contains a 
Pulmonary Function Report that shows the veteran had mild 
obstructive pulmonary impairment (subject to the physician's 
review).  Accordingly, the staff physician did not see any 
evidence of active cardiopulmonary disease.  

The veteran underwent VA heart examinations in June 2000 and 
January 2003.  The June 2000 examiner found that the 
veteran's heart had normal sinus rhythm, cardiac chambers, 
and left ventricular systolic function.  There was mild 
concentric left ventricular hypertrophy and borderline 
prolapse of the anterior mitral valve leaflet.  Based on the 
claims file and the above findings, the June 2000 examiner 
diagnosed the veteran with intermittent palpitations without 
syncope and borderline mitral valve prolapse.  The examiner 
further stated that in the absence of structural heart 
disease, the veteran's prognosis is good.  Similar findings 
are reflected in the January 2003 examination.  The January 
2003 examiner found that, on physical examination, the 
veteran's heart rhythm was regular with no extra systoles or 
murmurs and diagnosed him with mitral valve prolapse and 
paroxysmal supraventricular tachycardia ("most likely 
related to the mitral valve prolapse").  After considering 
the diagnoses and the veteran's medical history, the examiner 
opined that the veteran's heart disorders are congenital 
defects and, although conditions could have been aggravated 
by service, such conditions are nonetheless not considered to 
be disabling.  Given the examiner's medical opinion, the 
Board finds that the veteran's heart conditions are 
congenital defects.  Thus, in the absence of evidence showing 
a superimposed injury or disease due to those defects, such 
defects are not diseases" or "injuries" within the meaning 
of applicable statutes and regulations for VA disabilities.  
See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).

Finally, the appellant, his family, and his representative 
may believe that there was a causal relationship between the 
veteran's service and his heart disorder.  However, the Board 
notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's heart disorder and, it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating for Residuals of a Lumbosacral Strain

The veteran contends that his service-connected disability, 
residuals of a lumbosacral strain, warrants a disability 
rating in excess of 20 percent between October 2, 1998 and 
November 14, 2005 and in excess of 40 percent after November 
15, 2005.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's residuals of a lumbosacral strain is rated as 
20 percent between October 2, 1998 and November 14, 2005 and 
as 40 percent from November 15, 2005 under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (2000) and 5237 (2006).  The Board 
notes that since the veteran's claim for an increased rating 
was filed prior to September 26, 2003, his claim for an 
increase in disability rating may be rated under both 
Diagnostic Codes 5295 and 5237.

Prior to September 26, 2003, a maximum 40 percent rating was 
warranted for listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing poison.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The September 2003 regulation 
revisions set forth a General Rating Formula for Diseases and 
Injuries of the Spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
as follows: a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine and a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine; whereas, a 30 
percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

Regarding the veteran's disability rating between October 2, 
1998 and November 14, 2005, he underwent VA spine 
examinations in October 1998 and June 2000.  In both 
instances, X-rays of the spine showed no abnormality and the 
examiners found no pain or spasms upon palpation or postural 
abnormalities.  In October 1998, the examiner found the range 
of motion of the lumbar spine was from 0 to 40 degrees of 
forward flexion, 0 to 5 degrees of extension, and 0 to 10 
degrees of left and right lateral bending.  The VA examiner 
noted that the veteran made subjective complaints of pain, 
but they were mechanical in nature with no objective evidence 
of spondylosis or disk disease.  Approximately two years 
later, the June 2000 examiner found that the range of motion 
for forward flexion was 0 to 50 degrees, backward extension 
was 0 to 10 degrees, lateral flexions were 20 degrees, and 
rotations were 30 degrees.  Given the above examinations, the 
Board finds that during the period between October 2, 1998 
and November 14, 2005, the veteran's disability did not 
consist of listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or irregularity of joint space.  Further, 
the veteran's forward flexion of the thoracolumbar spine was 
not limited to 30 degrees or less or with favorable 
ankylosis.  Thus, a disability rating in excess of 20 percent 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 
5295 or 5237.  The Board also notes that the veteran 
testified at the Travel Board hearing, in May 1999, that he 
believed the 20 percent disability rating accurately 
reflected his disability.  Accordingly, the Board finds that 
between October 2, 1998 and November 14, 2005 the veteran's 
disability more nearly approximates the criteria required for 
a 20 percent disability rating.

Next, the veteran underwent a VA spine examination in 
November 2005 to determine a current disability rating.  At 
the examination, the veteran reported chronic pain to the 
back with severe stiffness.  He also reports limited 
functions including any type of sports, walking greater then 
one half mile, or lawn mowing for more than 30 minutes.  The 
veteran denied any incapacitation due to his spin disability.  
On physical examination, his active range of motion for 
forward flexion was 0 to 49 degrees, backward extension was 0 
to 24 degrees, left lateral flexion was 14 degrees, right 
lateral flexion was 20 degrees, and rotations were 25 
degrees, with complaints of pain and facial grimacing.  
Repetitions caused increased pain.  X-rays showed no 
abnormality to his spine.  Based on the November 2005 
examination report, no unfavorable ankylosis of the 
thoracolumbar spine was found; thus, a disability rating in 
excess of 40 percent is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  Consequently, the Board 
concludes that the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the veteran's 
residuals of a lumbosacral strain.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's spine disability has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for service connection for a heart disorder and 
increased ratings for residuals of a lumbosacral strain, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a heart disorder is denied.

A disability rating in excess of 20 percent for residuals of 
a lumbosacral strain, between October 2, 1998 and November 
14, 2005, is denied.

A disability rating in excess of 40 percent for residuals of 
a lumbosacral strain, on and after November 15, 2005, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


